Citation Nr: 0217635	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  00-04 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for disability of the 
left hand.

2.  Entitlement to service connection for disability of the 
left shoulder.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from December 1983 to July 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia.

The Board notes that the Board granted the Motion put forth 
by the Maryland Department of Veterans Affairs, the 
veteran's former service organization, to withdraw 
representation.  In a letter dated in September 2002, VA 
advised the veteran of the withdrawal and further informed 
him of his right to and options for alternate 
representation.  The veteran did not respond and is 
therefore unrepresented in this appeal before the Board.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  During a period of active duty for training (ACDUTRA) 
with the Senior Reserve Officer Training Corps (SROTC) 
program, the veteran injured his left hand; a currently 
manifested left hand disability is etiologically related to 
that injury.

3.  A chronic left shoulder disability was not the result of 
any injury incurred during any period of inactive duty for 
training (INACDUTRA) and was present during the veteran's 
active duty service period; arthritis of the left shoulder 
was not manifested within one year of discharge from 
service, and current left shoulder disability is not 
etiologically related to the veteran's service.


CONCLUSIONS OF LAW

1.  Injury to the left hand resulting in chronic disability 
was incurred during a qualifying period of ACDUTRA.  
38 U.S.C.A. §§ 101(22)-(24), 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.6, 3.303 (2002).


2.  A left shoulder disability was not incurred in or 
aggravated by active military service and the incurrence or 
aggravation of arthritis of the left shoulder during such 
service may not be presumed.  38 U.S.C.A. §§ 101(22)-(24), 
1101, 1110, 1112, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.6, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326).  For the purposes of this decision, the 
Board will assume that the VCAA and the implementing 
regulations, to include the notice and duty to assist 
provisions, are applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The VCAA and the implementing regulations were in effect 
when the veteran's claims were most recently considered by 
the RO.  The record reflects that through the statement of 
the case and supplements thereto, the veteran has been 
informed of the requirements for the benefits sought on 
appeal, the evidence considered by the RO, and the reasons 
for its determinations.  In the supplemental statement of 
the case issued in February 2002, the RO included the 
regulations implementing the VCAA, which include notice of 
the assistance that VA will would provide in obtaining 
evidence and information in support of the claim and of the 
information needed from the veteran for VA to obtain 
evidence and information in support of his claim.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   

Pertinent service records as well as VA treatment records 
have been obtained and the veteran has been provided an 
appropriate VA examination.  In a letter dated in June 2002, 
the veteran was advised of the procedures by which to submit 
additional evidence or argument to the Board.  Since the 
time of the February 2002 supplemental statement of the case 
the veteran has submitted only duplicate service 
information.  The veteran has not, however, identified any 
additional evidence or information which could be obtained 
to substantiate the claims.  The Board is also unaware of 
any such outstanding evidence or information.  In any case, 
the decision herein represents a complete grant of the 
benefit sought with respect to the veteran's left hand 
claim, and as further discussed herein below, the veteran 
himself has presented no argument that service connection 
for the left shoulder is warranted.  Therefore, based on the 
particular facts of this case, the Board is also satisfied 
that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Legal Criteria

The United States will pay to any veteran compensation for 
disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in the 
line of duty in the active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  See also 
38 C.F.R. § 3.1(k) (2002).  The term "active military, 
naval, or air service" includes:  (1) active duty; (2) any 
period of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
INACDUTRA during which the individual concerned was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

The term ACDUTRA includes duty performed by a member of an 
SROTC program when ordered to such duty for the purpose of 
training or a practice cruise under chapter 103 of title 10 
U.S. Code that must be completed by the member before the 
member is commissioned, and which must be for a period of at 
least four continuous weeks.  38 U.S.C.A. § 101(22)(D); 
38 C.F.R. § 3.6(c)(4); cf. 38 C.F.R. § 3.700(a)(1)(ii) 
(2002) (time spent by members of the ROTC in drills as part 
of their activities as members of the corps is not active 
service.  38 U.S.C.A. § 101(22)(D); 38 C.F.R. § 3.6 (c) (4) 
(ii).

The term INACDUTRA means training (other than ACDUTRA) by a 
member of, or applicant for membership (as defined in 
5 U.S.C. § 8140(g) (West 2001)) in the SROTC prescribed 
under chapter 103 of title 10 U.S. Code.  
38 U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d)(3).  INACDUTRA 
does not include attendance at an educational institution in 
an inactive status.  38 U.S.C.A. § 101(23); 
38 C.F.R. § 3.6(d)(4)(ii).

Factual Background

The veteran participated in the ROTC program prior to entry 
into active duty in December 1983.  An April 1982 document 
reflects that the veteran was ordered to attend Advanced 
Camp from June 2, 1982, to July 14, 1982.  A clinical record 
dated June 16, 1982, reflects that the veteran injured his 
left hand with X-ray showing a fracture to the proximal 
phalanx of the fifth digit, left hand.  Clinical notations 
include note of a one-to-one-and-a-half centimeter 
laceration midway between the fourth and fifth 
metaphalangeal joint on the palmar surface of the left hand.  
He was treated throughout June 1982.  

Available service records from the veteran's active duty 
service period reflect treatment for a right shoulder injury 
in early 1993.  Available service records are negative for 
note of complaints, findings or diagnoses pertinent to the 
left shoulder.

The claims file contains a July 1999 report from VA's 
orthopedic clinic.  The veteran reported that a few years 
earlier he had sustained a fracture of the left clavicle, 
with some separation of the acromioclavicular joint.  The 
veteran appeared in July 1999 stating that his new 
employment required physical acts such as push-ups that had 
aggravated the pain in his left shoulder.  X-rays showed 
mild arthritic changes in the left shoulder.  The examining 
physician also noted that the veteran had sustained a 
laceration to the left hand, resulting in an ugly and 
painful scar on the palm.  X-rays of the hand showed no 
obvious bony abnormality.  The examining physician advised 
the veteran to take anti-inflammatories for shoulder 
complaints, with the possibility of excision in the future, 
and also indicated that further excision of the left palm 
scar may result in better healing.  

In September 1999, the RO received the veteran's claim of 
entitlement to service connection for injuries to the hand 
and shoulder, reportedly incurred during training in 1983 
and 1993, respectively.

In a letter dated in October 1999, the RO advised the 
veteran that medical evidence of a current left shoulder and 
left hand disability, evidence of an injury or disability 
incurred during service and medical evidence of a causal 
link between the two was required to substantiate his claim.  

A December 1999 VA clinical note shows medical following for 
the veteran's left hand complaints.  The veteran indicated 
that the scar was preventing him from doing appropriate job 
training.  

In March 2000, the veteran reported for a VA examination.  
The examiner considered the veteran's history of an injury 
to the left hand while on SROTC training in 1982.  The 
examiner then identified a scar residual to a left hand 
injury, with hardening of the fascia resulting in traumatic 
Dupuytren's along the little and ring palmar fascia, not 
affecting the function of the fingers.  That examination 
also includes note of injury to the left shoulder during 
active service, and identified a chronic left shoulder 
strain.


Analysis

First, the veteran argues that he injured his shoulder while 
assigned as the Commander of the MDW Engineer Company at 
Fort Belvoir in 1993.  The Board here emphasizes that the 
veteran has clarified that he is not claiming entitlement to 
service connection for his left shoulder, the issue brought 
forward on appeal; but rather, that he is seeking benefits 
based on the right shoulder.  References in medical 
examinations and appeal documents appear to have erroneously 
considered the veteran's claim as one based on the left 
upper extremity instead of the right.  Consistent with the 
above, the evidence of record clearly indicates that the 
veteran incurred a left shoulder injury only after his 
separation from active service.  Although the March 2000 
examination report does identify current left shoulder 
chronic strain and does include note of an in-service injury 
to the left shoulder, such appears to be based on 
misinformation and/or an erroneous designation of the 
extremities.  Also, available service records show only 
injury to the right shoulder, and the veteran himself does 
not assert that service connection is warranted for 
residuals of injury to the left shoulder.  

The veteran contends that he injured his left hand in 1982 
while attending ROTC Advanced Camp in Fort Riley, Kansas.  
With respect to that claim, the Board notes that there 
exists competent and contemporary evidence of chronic left 
hand disability that has been attributed to the veteran's 
1982 injury while on SROTC training.  Thus, the question 
before the Board is whether the veteran's SROTC training 
period in June-July 1982 constitutes qualifying service for 
the purpose of establishing entitlement to VA compensation 
benefits.  The record reflects that the veteran, a 
participant in SROTC, had orders to report for Advanced Camp 
training from June 2-July 14, 1982.  The SROTC Advanced Camp 
is a program required prior to commission.  See Army 
Regulations 145-1, Sections 5.7, 5.8.  Moreover, the 
veteran's period of duty at Advanced Camp was for a period 
of more than four weeks, ordered under Title 10, Chapter 
103, United States Code.  As such, the June to July 1982 
period of Advanced Camp is considered ACDUTRA under 
governing laws and regulations.  10 U.S.C. § 2109A (West 
1991); 38 U.S.C.A. § 101(22)(D); 38 C.F.R. § 3.6(c)(4).  
Thus, service connection is warranted for residuals of the 
left hand injury incurred during that period.
ORDER

Entitlement to service connection for disability of the left 
hand is granted.

Entitlement to service connection for disability of the left 
shoulder is denied.


REMAND

In a decision dated in April 2002, the RO denied service 
connection for a right shoulder disability.  The veteran 
timely expressed disagreement with that determination in 
correspondence dated in August 2002.  The RO has not yet 
issued a statement of the case in response to the veteran's 
notice of disagreement.

When there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

Accordingly, the case must be returned to the RO for the 
following:

The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to service connection for a right 
shoulder disability.  The veteran should 
be advised of the requirements to 
perfect his appeal.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand the Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



